Appeal-from an order of the Supreme Court at Special Term, entered December 19, 1969 in Saratoga County, which denied plaintiff’s motion to transfer this action from the Deferred Calendar to the Day Calendar. This action for conversion of household furniture and personal effects was commenced in May, 1964, was on the Deferred Calendar in September, 1968 after a number of adjournments,1'and was marked “ off” on November 4,1968. No effort was made to have the matter restored to the Day Calendar until the motion heard on November 3, 1969, the denial of which resulted in the appealed from order. From the citations set forth and the content of Special Term’s decision, it appears that the application was treated as governed by CPLR 3404, which section was -not applicable since the motion for restoration was made within one year.- The power to correct mistakes of a clerk of the court, as well as certain other mistakes, is inherent in courts of justice (Gagnon v. United States, 193 U. S. 451, 456; Clark v. Scovill, 198 N. Y. 279, 286; 3 Carmody Wait 2d, New York Practice, § 23:2, pp. 634r-635), and CPLR 2001 permits a court at any stage of an action to correct a mistake. Since there has been no showing that the case was marked “ off” for any reason other than a mistake on a clerk’s part, relief should have been granted. Order reversed, on the law and the facts, and motion to restore the action for trial to the Day Calendar of the Supreme Court in Saratoga County granted, without costs. Herlihy, P. J., Greenblott, Cooke, Kane and Main, JJ., concur.